DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims earliest priority to US 62/257,616, filed on 11/19/2015.

Status of claims
Claims 8 and 11-24 are pending and under examination. Claims 11-14 are withdrawn. Applicant has elected the following species (without traverse). 

    PNG
    media_image1.png
    237
    644
    media_image1.png
    Greyscale

Examination is proceeding upon these species, as well as the species of vascular dementia as per claim 8. 

Response to Arguments
Applicant's arguments filed June 13 2022 with regard to the obviousness1 rejection of claims 8,15-18, 19, 20, 21 and 22-24 have been fully considered but they are not persuasive. 
Applicant’s arguments, filed June 13 2022, with respect to the obviousness rejections of claims 8, 9, 15-18, 19, 20, 21 and 22-242 have been fully considered and are persuasive.  The rejection of claims 8, 9, 15-18, 19, 20, 21 and 22-24 (directed to the now canceled species of disease, Lewy body dementia) has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 15-18, 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20140140927 A1 in view of Zheng et al. (Stroke. 2013 October ; 44(10): 2835–2841).
Claim 8 is directed to a method of treating a disease or disorder in a subject, comprising administering a therapeutically effective amount of cromolyn or a salt thereof, wherein the disease or disorder is vascular dementia.
In terms of claim interpretation, vascular dementia is defined as “dementia caused by problems in the supply of blood to the brain, typically a series of minor strokes, leading to stepwise cognitive decline”, see paragraph 10.
Regarding claim 8, US Pub 927 discloses the detection/imaging and treatment of atherosclerotic plaque, inflammation and Alzheimer’s disease with cromolyn sodium formulations/compositions, see paragraphs 10, 16  and 94. 
It is known in the art that Alzheimer’s disease is primarily associated with dementia and US Pub 927 teaches the treatment of such.  However, while teaching the treatment of atherosclerotic plaque and Alzheimer’s and its associated dementia, US Pub 927 does not explicitly disclose the treatment of vascular dementia.
Regarding the treatment of vascular dementia, Zheng discloses the association of intracranial atherosclerosis (or Cerebral atherosclerosis) with cerebral microinfarcts, see Results: Abstract.
As defined by the specification, vascular dementia is defined as “dementia caused by problems in the supply of blood to the brain, typically a series of minor strokes, leading to stepwise cognitive decline”, see paragraph 10.
As required by claim 8 and the limitation of vascular dementia, Zheng explicitly discloses that “Microinfarcts [aka mini-strokes], which have been correlated with severity of cognitive impairment, were most strongly associated with atherosclerosis. Possible pathogenetic mechanisms include artery-to-artery emboli, especially micro-emboli that may include atheroemboli or platelet-fibrin emboli,” See Conclusions; Abstract. 
Accordingly, because cromolyn is known as a method to treat atherosclerotic plaques (US Pub 927) and Zhang discloses prior art elements of the role of intracranial atherosclerosis with cerebral microinfarcts in causing cognitive impairment (dementia), the rationale to support a finding of obviousness are prior art elements combined according to known methods to predictably arrive at the claimed invention as per US Pub 927 in view of Zhang. 
Regarding claims 15-16 and the limitation of delivery of cromolyn/salts by inhalation (claim 16), Orally, intravenously, intraperitoneally, or transdermallly, US Pub 927 discloses systemic delivery via oral, parenteral, intranasal, inhaler, sublingual, rectal, and transdermal administrations, in particular inhalation, see paragraphs 82-83 and 85.
Regarding claims 17-18 and 20, wherein the cromolyn is micronized, in particular particles, such as a dry powder for inhalation, US Pub 927 teaches the use of cromolyn sodium (identified as ALZT-OP1a), wherein said cromolyn sodium powder is micronized (i.e. in particles) for inhalation via dry powder inhalers, see paragraph 216.  US Pub 927 teaches its cromolyn formulation is identified as ALZT-OP1a. This cromolyn formulation, ALZT-OP1a, is identified by Table 1, paragraph 77 of the specification, consisting of micronized cromolyn sodium, lactose monohydrate, micronized magnesium stearate and a HPMC capsule. 
Regarding claims 22-23 and the doses from 5 mg to 20 mg in one dose and 5 to 45 mg per day, US Pub 927 teaches, “The once-daily cromolyn dose to be tested in this study is less than 20% the dose from the four-times daily approved dose level (80 mg cromolyn sodium total per day) for the treatment of asthma. . . .”, i.e. 20% of 80 mg being 16 mg per day, see paragraph 179. 
Regarding claim 24 and the limitation of cromolyn sodium US Pub 927 teaches cromolyn sodium as ALZT-OP1a (cromolyn sodium), see paragraph 216.
Therefore, the claimed invention was prima facie obvious at the time of invention.

Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20140140927 A1 in view of Zheng et al. (Stroke. 2013 October ; 44(10): 2835–2841), as applied to claims 8, 10, 15-18, 20 and 22-24, in further view of US Pub 20170290797 A1 (earliest priority to Oct 25, 2012).
While the combination of US Pub 927 and Zheng disclose the subject matter of claims 8, 15-18, 20, and 22-24, they do not expressly recite the limitations of claims 19 and 21, wherein at least 30% of the particles are less than 3µm in size and the formulation further comprises lactose monohydrate AND magnesium stearate.
However, such limitations are taught by US Pub 797 as follows.
Regarding claim 19, US Pub 797 teaches its cromolyn-inhaled formulation comprises various particle sizes and particle size distribution that overlap those claimed. US Pub 797 discloses a particle size distributions of d50<5 µm, d90<10 µm, as well as a range of d50<5 µm, d90<10 µm, see paragraph 147. Further, US Pub 797 discloses various percentages of cromolyn sodium, magnesium stearate and lactose monohydrate encapsulated in an HPMC capsule, see paragraph 147.
Further, US Pub 797 teaches Table 4 disclosing the formulation of ALZT-OP1a (cromolyn formulation), paragraph 252. 

    PNG
    media_image2.png
    495
    458
    media_image2.png
    Greyscale

This cromolyn formulation is identical to Applicant’s ALZT-OP1a formula of the specification, see paragraph 77, Table 1.
The rationale to arrive at a finding of obviousness are the prior art elements (as per US Pub 927 and Zheng) combined via known methods (as per US Pub 797, disclosing particle size and the exact formulation used by applicant) to predictably arrive at the claimed invention.
Therefore, the claimed invention was prima facie obvious at the time of invention.

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response argues that the Examiner's reliance on the disclosure of the present application (vascular dementia is caused by a series of strokes) in order to connect the teachings of Pub. '927 (cromolyn can be used for treating atherosclerosis) and Zheng ( atherosclerosis is correlated to microinfarcts) to the treatment of vascular dementia constitutes impermissible hindsight (MPEP 2142).
The Attorney response argues the cited prior art neither teach nor suggest a method of treatment of vascular dementia using cromolyn; neither reference provides any indication that treating atherosclerosis, and thus potentially reducing the number of microinfarcts, would results in the treatment of vascular dementia
The Attorney response argues the disclosures of Pub. '927 and Zheng would at most suggest that administration of cromolyn can prevent vascular dementia by treating atherosclerosis, and, thus, reducing the likelihood of microinfarcts, rather than treating an established case of vascular dementia.
The Attorney response argues that since Pub. '797 does not disclose any information about vascular dementia, its causes and treatments, or administration of cromolyn for treatment of atherosclerosis, a person skilled in the art would not have been motivated by Pub. '797 to modify its teachings or the teachings of Pub. '927 and Zheng to arrive at the subject matter of claim 8
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the Examiner relied on Applicant’s disclosure solely for the definition of “vascular dementia”.
The Attorney response argues that a person skilled in the art would have had no reason to assume based on Pub. '927 and Zheng that vascular dementia is caused by microinfarcts, let alone that treatment of atherosclerosis can alleviate such microinfarcts and thus affect the course of vascular dementia.
	The examiner notes that “’[o]bviousness does not require absolute predictability of success.’ In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).” (See also MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell). Rather, the Federal Circuit notes that obviousness merely requires a reasonable expectation of success, see MPEP 2143.02 II and MPEP 2143, Example 2 citing In re O’Farrell. 
While the response argues to the contrary, based on the teachings of Zhang and US Pub 927, one of ordinary skill in the art would have a reasonable expectation of success in treating vascular dementia as spelled out above. 
As noted above, regarding the limitation of vascular dementia, Zheng explicitly discloses that "Microinfarcts [aka mini-strokes], which have been correlated with severity of cognitive impairment, were most strongly associated with atherosclerosis. Possible pathogenetic mechanisms include artery-to-artery emboli, especially micro-emboli that may include atheroemboli or platelet-fibrin emboli," See Conclusions; Abstract.
Accordingly, because cromolyn is known as a method to treat atherosclerotic plaques (US Pub 927) and Zhang discloses prior art elements of the role of intracranial atherosclerosis with cerebral microinfarcts in causing cognitive impairment (dementia), the rationale to support a finding of obviousness are prior art elements combined according to known methods to predictably arrive at the claimed invention as per US Pub 927 in view of Zhang.
While the Attorney response makes statements regarding the cited art being directed to a prevention of microinfarcts causing vascular dementia it would be obvious to apply the teachings of the cited prior art to treat a subject in need, as the teachings of Pub. '927 and Zheng would be applicable to treat a subject already suffering from microinfarctions causing vascular dementia. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8, 15, 16, 17, 18, 20, 21, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, 22 and 27 of U.S. Patent No. 11291648 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as follows.
Claim 8 of the present application is directed to a method of treating disease or disorder in a subject, comprising administering a therapeutically effective mount of cromolyn or a salt thereof, wherein the disease or disorder is vascular dementia. Pending claim 24 is directed to cromolyn sodium salt.
Regarding claims 8 and 24, the conflicting ‘648 patent claims a method of treating a disorder selected from disorders, such as dementia, atherosclerosis and other various CNS/head injuries/disorders, see claim 11, with a compound of claim 1.  Claim 1 of the ‘648 patent is directed a composition comprising micronized cromolyn sodium, alpha-lactose, etc. 
Regarding claims 15-16 and the limitation of inhaled cromolyn, the ‘648 patent discloses oral inhalation for its claimed invention, see claim 27.
Regarding claims 17-18 and the limitation of micronized cromolyn particles, the ‘648 patent discloses micronized particles, see claim 1.
Regarding claim 20-21 and the formulation of a dry powder for inhalation, the ‘648 patent discloses a dry powder cromolyn formulation for inhalation, see claims 1-3 and 27. 
Thus, both the instant claims and the ‘648 patent claims encompass administering cromolyn sodium to overlapping subject populations.

Conclusion
In summary, no claims are allowed.  


Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
                                                                                                                                                                                                 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Claims 8, 10, 15-18, 20, and 22-24 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0140927 ("Pub. '927") in view of Zheng et al., Stroke, 44(10): 2835-2841 (2013) ("Zheng"), and claims 19 and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Pub. '927 in view of Zheng and further in view of U.S. Patent Application Publication No. 2017/0290797 ("Pub. '797" ).
        
        2 Claims 8, 9, 15-18, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. '927 in view of Dickson et al., Acta Neuropathologica, 75:8-1 5 ( 1987) ("Dickinson") and Mrak et al., Journal of Neuropathology & Experimental Neurology, 66(8):683- 686 (2007) ("Mrak"), and claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. '927 in view of Dickinson and Mrak, and further in view of Pub. '797.